                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


THE UNITED STATES OF AMERICA,                CRIMINAL NO. 17-20366

                  Plaintiff,                 HON. MARK A. GOLDSMITH
v.

D1-SOLOMON ISRAEL,

                  Defendant.
                        /

                           ORDER REVOKING BOND

      Government filed an Emergency Motion to Revoke Bond (Dkt. 74) on

January 18, 2019. The Court will set a Bond Hearing for Thursday, January 31,

2019 @ 3:00 p.m. before United States District Judge Mark A. Goldsmith. The

Defendant’s bond will be revoked temporarily until the bond review hearing.

      SO ORDERED.

Dated: January 18, 2019             s/Terrence G. Berg
       Detroit, Michigan            Terrence G. Berg
                                    United States District Judge, Presiding
                                    on behalf of
                                    Mark A. Goldsmith
                                    United States District Judge




                                       1
